283 F.2d 949
Mose DUBERSTEIN and Sylvia Duberstein, husband and wife,v.COMMISSIONER OF INTERNAL REVENUE.
No. 13646.
United States Court of Appeals Sixth Circuit.
November 7, 1960.

This Order Pursuant to Decision of Supreme Court Case Not Reargued.
Sidney G. Kusworm, Dayton, Ohio, on brief, for appellants.
Andrew F. Oehmann, Acting Asst. Atty. Gen., and Lee A. Jackson, Melva M. Graney, Arthur I. Gould, Attorneys, Department of Justice, Washington, D. C., on brief; Charles K. Rice, Asst. Atty. Gen., and Arch M. Cantrall, Chief Counsel, Joseph F. Goetten, Charles P. Dugan, Attorneys, Department of Justice, Washington, D. C., on docket, for appellee.
Before MARTIN, MILLER and O'SULLIVAN, Circuit Judges.

ORDER.

1
On April 8, 1959, judgment was entered in this court, 265 F.2d 28, reversing the decision of the Tax Court of the United States in this cause. The aforesaid judgment of this court has now been reversed by the United States Supreme Court, 363 U.S. 278, 80 S. Ct. 1190, 4 L. Ed. 2d 1218, the effect of such reversal being to affirm the decision of the Tax Court.


2
Now, therefore, it is ordered that the judgment of this court heretofore filed on April 8, 1959, reversing the decision of the Tax Court may be, and it is hereby, vacated; and it is further ordered that the decision of the Tax Court of the United States heretofore entered in said cause be, and it is hereby, affirmed.